ITEMID: 001-71045
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: KAIPILA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Markku Kaipila, is a Finnish national who was born in 1959 and lives in Vammala. He is represented before the Court by Mr Pirkka Lappalainen, a lawyer practising in Nokia. The Government are represented by their Agent, Mr Arto Kosonen, Director in the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties and as they appear from the documents, may be summarised as follows.
On 11 January 1998 the chief physician at the health care centre referred the applicant for observation (tarkkailulähete, observationsremiss). He was admitted to the local hospital on the same day. He however left the hospital in the evening.
On 14 January 1998 a physician at the psychiatric clinic of the same hospital referred the applicant anew for observation.
On 16 January 1998 another physician at the hospital issued a medical statement finding that the conditions for involuntary treatment were met (tarkkailulausunto, observationsutlåtande).
Later that day the applicant was committed to involuntary psychiatric treatment (hoito tahdosta riippumatta, vård oberoende av patientens vilja) by a decision of the chief physician, X, of the psychiatric clinic at the local hospital. According to the decision, the applicant was in need of treatment for a mental illness, which if not treated would considerably worsen or severely endanger his health or safety or the health or safety of others. No other mental health services were considered applicable or adequate.
On 24 January 1998 the applicant left the hospital without authorisation. As the police were unable to find him, he was discharged from the hospital on 4 February 1998.
On 28 January 1998 the applicant, represented by counsel, appealed against the decision to commit him to treatment to the then County Administrative Court (lääninoikeus, länsrätten) of Turku and Pori, arguing in essence that he was not mentally ill. Nor was he a danger to himself or others. He did not request an oral hearing. The next day the court requested X to produce a fresh medical opinion and other documents, which were subsequently communicated to the applicant. In his submission of 27 February 1998 the applicant, represented by counsel, considered the findings in the medical opinion unfounded and unproven. He did not request a hearing at this point, either.
On 19 March 1998 the County Administrative Court rejected the appeal, finding that the applicant’s mental state at the time of the impugned decision had justified the involuntary psychiatric treatment. It granted him cost-free proceedings and free legal assistance. It did not hold an oral hearing of its own motion.
The applicant appealed further to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), requesting an oral hearing during which he and the doctors who had treated him should be heard. He contested the diagnosis on which his detention had been based.
On 12 November 1998 the Supreme Administrative Court, having received X’s submission and communicated it to the applicant, rejected the appeal. It refused the request for a hearing as unnecessary as it found that the case turned on an assessment of medical evidence.
On 19 February 1998 the applicant was charged with, inter alia, aggravated drunken driving, committed on 12 November 1997. The District Court (käräjäoikeus, tingsrätten) of Ikaalinen granted him cost-free proceedings but rejected the requested free legal assistance. On 24 February 1998 he was convicted as charged and sentenced to three months’ imprisonment.
The applicant appealed, claiming that he had driven the vehicle under emergency conditions escaping a violent attack by a third person. On 11 September 1998 the Turku Court of Appeal (hovioikeus, hovrätten) rejected the appeal.
The applicant applied to the Supreme Court (korkein oikeus, högsta domstolen) for leave to appeal, claiming that the presiding judge in the District Court had not taken into account any of his arguments concerning the alleged act of emergency and that the judge had not allowed him to put forward any arguments for his defence. He also claimed that his representative, who had not been present at the District Court hearing but merely drafted his writ of appeal to the Court of Appeal, had not been able to comment on the judge’s behaviour in the writ of appeal as he was reluctant to raise any unpleasant issues at a court where he worked daily as a representative. On 8 December 1998 the Supreme Court, having granted the applicant free legal assistance, refused leave to appeal.
The Mental Health Act (mielenterveyslaki, mentalvårdslagen; 1116/1990) provides that involuntary treatment in a psychiatric hospital can be ordered only if the adult patient is diagnosed as mentally ill and needs treatment for the mental illness which, if untreated, would considerably worsen or severely endanger his or her health or safety or the health or safety of others and if other mental health services are inapplicable or inadequate (section 8).
For the purposes of establishing whether these conditions are met, the patient may be admitted to hospital for observation. Prior to such a referral, a physician must examine the patient and issue a written and reasoned referral for observation (section 9).
The physician in charge of the observation shall produce a written statement no later than four days after the admission of the patient. It shall include a well-founded opinion on whether the conditions are met for ordering the patient to undergo involuntary treatment. If those conditions cease to exist during the observation period, the observation shall be discontinued immediately and the patient shall be discharged if he or she so wishes (section 10).
The referral for observation and the observation are two separate measures which are taken independently of one another. Further, the doctor deciding on admission for observation is not bound by the referral for observation but must independently assess whether the conditions for ordering the patient to undergo treatment are likely to be met.
The patient’s opinion shall be found out before he or she is ordered to undergo treatment. The relevant decision is made by the chief physician in charge of psychiatric care. It must be reasoned and be in writing, it must be based on the referral for observation, the statement on observation and the case history, and it must be produced no later than four days after the admission for observation (section 11).
Accordingly, there are at least three doctors involved in the process.
The order for treatment can be appealed to the County Administrative Board. A further appeal lies to the Supreme Administrative Court.
The Administrative Judicial Procedure Act (hallintolainkäyttölaki, förvaltningsprocesslagen; 586/1996) provides that an oral hearing shall be conducted when necessary for the purposes of establishing the facts of the case. The parties, witnesses and experts, inter alia, may be heard and other evidence received in the hearing. The hearing may be limited to only a part of the matter, to clarify the opinions of the parties or to receive oral evidence, or in another comparable manner (section 37).
An administrative court shall hold an oral hearing if a private party so requests. The same applies to the Supreme Administrative Court where it is considering an appeal against the decision of an administrative authority. A hearing need not be held if the claim is dismissed without considering its merits or immediately rejected or if an oral hearing is manifestly unnecessary in view of the nature of the matter or for any other reason. If a party requests an oral hearing, he or she shall state why it is necessary and what evidence will be presented in the hearing (section 38).
